DETAILED ACTION
This is the first office action on the merits in this application. The claims of February 11, 2020, are under review. Claims 1-21 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavarria et al. (US 2013/0261626 A1).
Regarding claim 1, Chavarria teaches a medical implant extractor as at fig. 1.  The extractor includes: 
a handle 32; 
a shank 22 extending from the handle; and 
a laterally projecting tip 28 at a distal end 30 of the shank 22.
Regarding claim 2, the shank 22 is straight throughout its length. 
Regarding claim 3, the extractor includes a substantially S-shaped head 46/48 extending from the shank 22. The laterally projecting tip 28 is an upturned tip at a distal end of the substantially s-shaped head 46/48. 
Regarding claim 4, the substantially S-shaped head includes a first curved section 46 having an arc of about 90 degrees and a second curved section 48 extending from the first curved section 46 having an arc of about 90 degrees.
Regarding claim 5, a proximal end 46 of the substantially S-shaped head 46/48 extending from the shank 22 is spaced laterally and axially from a distal end 48 of the substantially S-shaped head 46/48.
Regarding claims 7 and 9, the laterally projecting tip 28 is substantially ridge-shaped having a peak (peak of 28 on axis 52 as in fig. 1), a proximally facing curved face side (left of axis 52) and distally facing curved face side (right of 52).
Regarding claim 11, the laterally projecting tip 28 is offset (on axis 40) from a longitudinal axis 36 of the shank 22. 
Regarding claims 13 and 14, the handle 32 includes a distally facing strike plate 34 which circumscribes the shank 22. 
Alternatively, there is no reason the enlarged proximal end of 22 cannot be considered to be a strike plate, capable of being struck by some impacting tool. 
Regarding claim 15, the extractor includes a substantially S-shaped head 46/48 extending from the shank 22. The laterally projecting tip 28 is a downturned tip at a distal end of the substantially S-shaped head 46/48.  
Examiner takes the position that there is nothing in the claims which makes a downward direction unique from an upward direction. Examiner sees that rotating the device will cause the extension to face either upward, or downward, as presently claimed. 
Regarding claim 16, Chavarria teaches the limitations of claim 1 above, and further teaches a striking tool for striking the implant extractor [0044]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavarria.
Regarding claims 6, 8, 10 and 12, Chavarria teaches the limitations of claims 1 and 7, as above. Further, Chavarria teaches proximal end 46 of the substantially S-shaped head 46/48 extending from the shank 22 is laterally spaced from a distal end 48 of the substantially S-shaped head. 
However, Chavarria does not teach the spacing being about 12 mm to 52 mm; or the particular sizing of the curved face; or the arc length of the peak, or the offset distance, as claimed.
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Chavarria device with the claimed size as a matter of modification of the shape/sizes of the components in order to make them correlate best to a particularly sized patient, anatomy, or implant size or configuration. 

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavarria in view of Buttler et al. (US 2006/0293679 A1).
Regarding claim 17, Chavarria teaches the limitations of claim 16, and further teaches use of a mallet. Mallets are known to have a handle, a shaft, and a hammer head. 
However, Chavarria does not teach sufficient specifics of the mallet to indicate inclusion of a slot in the midportion of the head for receiving the shank of the implant extractor. 
Buttler teaches an impaction tool as at fig. 3A including a handle 10, a shaft 3b and a head 2b. The head 2b includes a slot 6b capable of being attached to a guide means such as a guide rod [0042]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the impaction tool of Buttler with the Chavarria device, such as by providing a properly sized slot 6b of Buttler to cooperate with the shank 22 of Chavarria such that the shank 22 will be placed within the slot to function as the guide means for the Buttler impaction tool. One would have done so in order to provide impaction to the Chavarria device without the impaction device coming loose from the extractor. 
Regarding claims 18-21, Examiner notes there is no particular advantage gained from providing separable weights within a chamber in the instant application; or having the weights be metal shot; or having multiple chambers of any particular configurations. It is examiner’s position that having chambers which houses weights in the form of metal shot are essentially formation of a previously integral device (a solid hammer head) in a separable construction (a head with a chamber with shot therein). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the device with a chamber with weights therein since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799